I N      T H E    C O U R T     O F     A P P E A L S                 O F      T E N N E S S E E
                                                                                                                                                               FILED
                                                                                A T     K N O X V I L L E                                                   January 29, 1999

                                                                                                                                                           Cecil Crowson, Jr.
                                                                                                                                                           Appe llate Court
                                                                                                                                                                Clerk
O   L   Y   M   P   I   A C H     I   L   D   D    E    V E L O P   M E N T                       )    C / A             N O .        0 3 A 0 1 - 9 8 0 4 - C V - 0 0 1 3 6
C   E   N   T   E   R   , I N     C   .   ,   D    E    B O R A     D U N N ,                     )
I   n   d   i   v   i   d u a l   l   y   ,   M    A    R Y E V     E R H A R T ,                 )
I   n   d   i   v   i   d u a l   l   y   ,   a    n    d L I S     A M U R P H Y ,               )
I   n   d   i   v   i   d u a l   l   y   ,                                                       )
                                                                                                  )
                    P l a i n t i f f s - A p p e l l a n t s ,                                   )
                                                                                                  )    A P P E A L                A S O F R I G H T F R O M T H E
                                                                                                  )    B L O U N T                C O U N T Y C I R C U I T C O U R T
v .                                                                                               )
                                                                                                  )
                                                                                                  )
                                                                                                  )
                                                                                                  )
C I T Y             O F     M A R Y V I L L E ,               T E N N E S S E E ,                 )
                                                                                                  )
                    D e f e n d a n t - A p p e l l e e .                                         )    H O N O R A B L E                  W .   D A L E   Y O U N G ,   J U D G E



F o r           A p p e l l a n t s                                                                    F o r             A p p e l l e e

K E V I N W . S H E P H E R D                                                                          R    O   B   E    R    T H     . W A T S O N , J R .
M a r y v i l l e , T e n n e s s e e                                                                  N    A   T   H    A    N D     . R O W E L L
                                                                                                       W    a   t   s    o    n ,     H o l l o w & R e e v e s ,       P L C
                                                                                                       K    n   o   x    v    i l l   e , T e n n e s s e e




                                                                            O         P I N           I O           N




                                                                                              1
A F F I R M E D I N P A R T
V A C A T E D I N P A R T
R E M A N D E D                                                                                                                                                  S u s a n o , J .
                  T h i s a c t i o n                       w a s       b r o u g h t             a g a i n s t            t h e       C i t y         o f     M a r y v i l l e

( “ t h e     C i t y ” )         b y     p l a i n t i f f s               O l y m p i a           C h i l d          D e v e l o p m e n t                 C e n t e r ,       I n c .

( “ O l y m p i a ” ) ,           D e b o r a h           D u n n       ( “ D u n n ” ) ,               M a r y        E v e r h a r t             ( “ E v e r h a r t ” ) ,

a n d   L i s a     M u r p h y           ( “ M u r p h y ” ) ,               s e e k i n g             d a m a g e s            a r i s i n g           o u t     o f     a n

a u t o m o b i l e       a c c i d e n t .                 T h e       c o l l i s i o n               o c c u r r e d            w h e n         a     v a n     o w n e d       b y

O l y m p i a     a n d       d r i v e n           b y     M u r p h y           w a s         s t r u c k        b y       a     v e h i c l e             d r i v e n     b y

R o d n e y     P a r t o n ,           a n     o f f - d u t y             M a r y v i l l e               p o l i c e          o f f i c e r .               T h e     t r i a l

c o u r t     g r a n t e d           s u m m a r y         j u d g m e n t             i n       f a v o r        o f       t h e         C i t y       a s     t o     a l l

c l a i m s ,     a n d       t h e       p l a i n t i f f s               a p p e a l e d ,               r a i s i n g          t h e         f o l l o w i n g         i s s u e :



                      D   i   d t h       e t r       i a l c o         u   r t     e r r i         n       g   r a n t i n g s            u   m m a r y
                      j   u   d g m e     n t w       h e r e d         i   s p u   t e d f         a   c   t   u a l i s s u e            s
                      r   e   m a i n     , a n       d w h e r         e     t h   e D e f         e   n   d   a n t , w h o              m   o v e d
                      f   o   r s u       m m a r     y j u d g         m   e n t   , f a i         l   e   d     t o a d d r e            s   s a l l
                      i   s   s u e s       i n       i t s m o         t   i o n     f o r         s   u   m   m a r y j u d g            m   e n t ?



T h e   C i t y ,     m e a n w h i l e ,                 f o r m u l a t e s               t h e       i s s u e s          a s       f o l l o w s :



                      1   .           D i d     t   h e     t   r   i a l     c   o u   r t c o         r   r e c t    l y g r a n             t
                      s   u   m   m   a r y     j   u d g   m   e   n t     t o     t   h e C i         t   y s i      n c e p l a             i n t i f f s
                      f   a   i   l   e d t     o     p r   e   s   e n t     g   e n   u i n e         i   s s u e    s o f m a               t e r i a l
                      f   a   c   t     t o     r   e f u   t   e     t h   e     e v   i d e n c       e     t h a    t R o d n e             y
                      P   a   r   t   o n w     a   s n     o   t     a c   t i   n g     w i t h       i   n t h      e c o u r s             e a n d
                      s   c   o   p   e o f         h i s       e   m p l   o y   m e   n t a t             t h e      t i m e o f               t h e
                      a   c   c   i   d e n t   ?

                      2   .       D i d t h           e     t   r i a l c         o u   r t c       o r r e c      t   l   y     g r   a   n t
                      s   u   m m a r y j u           d g   m   e n t t o           t   h e C       i t y s        i   n   c e     t   h   e
                      p   l   a i n t i f f s           d   i   d n o t           s t   a t e       a c a u        s   e     o   f     a   c t i o n
                      f   o   r n e g l i g           e n   c   e a g a i         n s   t J a       m e s C        a   r   i c   o     t   h a t
                      w   o   u l d i m p o           s e       l i a b i l       i t   y o n         t h e        C   i   t y   ?

                      3 .     D i d             t h e t r i a l c o u r t                         c o r r e c t l y g r a n t
                      s u m m a r y             j u d g m e n t t o t h e                         C i t y s i n c e p l a i n t i f f s

                                                                                            2
                            M a r y E v e r h a r t a n d D e b o r a D u n n w e r e n o t w i t h i n
                            t h e z o n e o f d a n g e r , a n d s u f f e r e d n o p r o p e r t y
                            d a m a g e a s a r e s u l t o f t h e a c c i d e n t ?

                            4   .       D i d t       h e     t   r   i a   l     c o u     r t c         o   r   r   e c   t l y       g r   a   n t
                            s   u   m m a r y j       u d g   m   e   n t       t o t       h e C         i   t   y     s   i n c   e     p   l   a i n t i f f s
                            f   a   i l e d t o         a l   l   e   g e       a d u       e p r         o   c   e   s s     v i   o   l a   t   i o n ,
                            g   i   v e n t h a       t a     l   l     f   e   d e r a     l c l         a   i   m   s     a g a   i   n s   t     t h e
                            C   i   t y w e r e         v o   l   u   n t   a   r i l y       n o n       -   s   u   i t   e d     i   n     f   e d e r a l
                            c   o   u r t t o         a l l   o   w     t   h   e s t       a t e         c   l   a   i m   s t     o     b   e
                            r   e   t u r n e d       t o     s   t   a t   e     c o u     r t ?




                                                                                              I .



                            O n       N o v e m b e r         1 3 ,         1 9 9 5 ,          M u r p h y              w a s       d r i v i n g             a     v a n     o w n e d       b y

h e r     e m p l o y e r ,               O l y m p i a ,         a     M a r y v i l l e                 d a y - c a r e               f a c i l i t y .                 T h e r e     w e r e

s e v e r a l         c h i l d r e n           i n     t h e         v a n .           A f t e r             s t o p p i n g             f o r         a     s t o p       s i g n     a t

a n     i n t e r s e c t i o n               a n d     o b s e r v i n g               a      b r o w n              c a r     p a s s           i n       f r o n t       o f     h e r     a t

a     h i g h     r a t e           o f     s p e e d ,       M u r p h y           p r o c e e d e d                   i n t o         t h e       i n t e r s e c t i o n ,               a t

w h i c h       t i m e         t h e       v a n     w a s       s t r u c k           b y         a     v e h i c l e             d r i v e n             b y     R o d n e y

P a r t o n ,         a n       o f f - d u t y         M a r y v i l l e               p o l i c e               o f f i c e r .                 A n o t h e r           o f f - d u t y

o f f i c e r ,         T o n y           P a r t o n ,       w a s         a     p a s s e n g e r                   i n     R o d n e y           P a r t o n ’ s           c a r .         A t

t h e     t i m e       o f         t h e     c o l l i s i o n ,               R o d n e y             P a r t o n           a n d       T o n y           P a r t o n       w e r e       n o t

i n     u n i f o r m           a n d       w e r e     t r a v e l i n g               i n         t h e         f o r m e r ’ s             p r i v a t e           v e h i c l e ;

h o w e v e r ,         t h e y           w e r e     i n     p u r s u i t             o f         t h e         b r o w n         c a r         t h a t         h a d     p a s s e d       i n

f r o n t       o f     M u r p h y           i m m e d i a t e l y               p r i o r             t o       t h e       a c c i d e n t .                   E a c h

t e s t i f i e d           i n       t h e i r       r e s p e c t i v e               d e p o s i t i o n s                   t h a t           t h e y         h a d     o b s e r v e d

t h e     b r o w n         v e h i c l e           t r a v e l i n g             o n       t h e         w r o n g           s i d e         o f       t h e       r o a d ,       a n d

h a d     f o l l o w e d             i t     t o     o b t a i n           i t s       l i c e n s e                 p l a t e         n u m b e r .               R o d n e y

P a r t o n       a c k n o w l e d g e d               t h a t         h e       w a s        t r a v e l i n g                a t       a       s p e e d         o f     a t     l e a s t

5 0     m i l e s       p e r         h o u r       w h i l e         i n       p u r s u i t             o f         t h e     o t h e r           v e h i c l e .               H e



                                                                                               3
t e s t i f i e d               t h a t          h e     h a d       n o t        a c t i v a t e d                t h e       p o r t a b l e               b l u e         p o l i c e

l i g h t            t h a t         w a s       l o c a t e d            u n d e r           t h e        s e a t       o f       h i s         c a r .



                                T h e          a c c i d e n t            r e s u l t e d             i n      i n j u r i e s               t o         M u r p h y         a n d         a t

l e a s t            t w o      o f        t h e       c h i l d r e n            i n         t h e        v a n ,       a s       w e l l          a s      d a m a g e            t o      t h e

v a n       i t s e l f .                  R o d n e y       P a r t o n              a n d         T o n y        P a r t o n             w e r e         a l s o      i n j u r e d .

A n o t h e r            M a r y v i l l e               p o l i c e            o f f i c e r ,              J a m e s         C a r i c o ,               p r e p a r e d            a n

a c c i d e n t              r e p o r t           i n     w h i c h            h e         s t a t e d        t h a t         b o t h           R o d n e y         P a r t o n             a n d

M u r p h y            h a d         b e e n       a t     f a u l t            i n         t h e     a c c i d e n t .                    I n      a d d i t i o n ,               L t .        M i k e

J o h n s t o n              o f       t h e       M a r y v i l l e              P o l i c e              D e p a r t m e n t               c o n d u c t e d               a n      i n t e r n a l

a f f a i r s            i n v e s t i g a t i o n                   o f        t h e         a c c i d e n t .                I n         h i s         r e p o r t ,         J o h n s t o n

e s t i m a t e d               t h e          s p e e d     o f          t h e       P a r t o n            v e h i c l e           j u s t             p r i o r      t o         t h e

c o l l i s i o n               a t        a     m i n i m u m            o f     6 0         m i l e s        p e r       h o u r ,             o r       d o u b l e         t h e         p o s t e d

s p e e d            l i m i t .



                                T h e          c o m p l a i n t ,              a s         s u b s e q u e n t l y                a m e n d e d ,              a l l e g e s              t h a t
                         1
t h e       C i t y            i s         l i a b l e      f o r          v a r i o u s              d a m a g e s            p r e c i p i t a t e d                 b y         t h e

a c t i o n s            o f         i t s       a g e n t ,         R o d n e y              P a r t o n .              I t       a l s o          a l l e g e s ,            a m o n g
                                                                                                                                             2
o t h e r            t h i n g s ,             t h a t     M u r p h y ,              E v e r h a r t              a n d       D u n n             s u f f e r e d            e m o t i o n a l

a n d       p s y c h o l o g i c a l                    h a r m          a s     a         r e s u l t        o f       t h e       a c c i d e n t ;               t h a t          M u r p h y

s u f f e r e d              p h y s i c a l             i n j u r i e s ;                  t h a t        t h e      C i t y        f a i l e d             t o     f o l l o w             i t s

o w n       p o l i c y              w h i c h         r e q u i r e d            t h a t           a c c i d e n t s              o f       t h i s         n a t u r e            b e

i n v e s t i g a t e d                    b y     a n     o u t s i d e              l a w         e n f o r c e m e n t                  a g e n c y ;           t h a t          t h e        C i t y

e n g a g e d            i n         a n       a t t e m p t         t o        c o n c e a l              t h e      w r o n g f u l               c o n d u c t            o f      i t s


                1
                    T h e p l a i n t i f f s a l s o f i l e d                         a    s e p a r a t e         a c t i o n         a g a i n s t       R o d n e y      P a r t o n         t h a t
i s     n o t        p a r t o f t h i s a p p e a l .

                2
                    D u n n a n d E v e r h a r t                a r e      o f f i c e r s a n d s h a r e h o l d e r s                          o f     O l y m p i a ,         w h e r e a s
M u r p h y          i s a n e m p l o y e e o f                  t h e      c o r p o r a t i o n .

                                                                                                       4
o f f i c e r ;         t h a t           O l y m p i a               s u f f e r e d                d a m a g e           t o       i t s     r e p u t a t i o n       a n d

e c o n o m i c         l o s s           d u e           t o       t h e       C i t y ’ s            f a i l u r e             t o     c o r r e c t       t h e     p o l i c e

r e p o r t       a s s i g n i n g                   p a r t         o f       t h e        f a u l t           f o r         t h e     a c c i d e n t         t o   M u r p h y ;

a n d     t h a t       t h e         C i t y             w a s       g u i l t y            o f       “ n e g l i g e n t               s u p e r v i s i o n         a n d

d e l i b e r a t e           i n d i f f e r e n c e ”                         i n      t h e         h i r i n g ,             t r a i n i n g         a n d     s u p e r v i s i o n

o f     i t s     o f f i c e r s .                       T h e       p l a i n t i f f s                  a l s o         a s s e r t e d         c e r t a i n       c i v i l

r i g h t s       c l a i m s             u n d e r             4 2       U . S . C .            §     1 9 8 3 ,           w h i c h         f e d e r a l       c l a i m s

p r o m p t e d         t h e         r e m o v a l                 o f     t h i s          c a s e           t o     f e d e r a l           c o u r t ;       h o w e v e r ,       t h e

p l a i n t i f f s           s u b s e q u e n t l y                       t o o k          a       v o l u n t a r i l y               n o n - s u i t         a s   t o     t h e

f e d e r a l         c l a i m s ,               a n d         t h e       c a s e          w a s         r e m a n d e d             t o     s t a t e     c o u r t .



                          F o l l o w i n g                     t h e       r e s o l u t i o n                  o f       p r e - t r i a l         m a t t e r s       n o t

r e l e v a n t         t o       t h i s             a p p e a l ,             t h e        C i t y           f i l e d         a     m o t i o n       f o r     s u m m a r y

j u d g m e n t .             T h e           t r i a l             c o u r t          h e l d         t h a t         t h e         C i t y     w a s     i m m u n e       i n   a l l

r e s p e c t s         u n d e r             t h e           G o v e r n m e n t a l                  T o r t         L i a b i l i t y           A c t     ( “ G T L A ” ) ,

T . C . A .       §     2 9 - 2 0 - 1 0 1 ,                     e t       s e q .            T h e         G T L A         p r o v i d e s ,         i n     p e r t i n e n t

p a r t ,       a s     f o l l o w s :



                                                                                      2 9 - 2 0 - 2 0 1 ( a )

                          E   x   c   e   p   t       a   s     m   a y     b   e o      t   h   e r w     i   s e     p   r   o v i d   e d i     n t h i s
                          c   h   a   p   t   e   r   ,     a   l   l g     o   v e r    n   m   e n t     a   l e     n   t   i t i e   s s h     a l l b e
                          i   m   m   u   n   e       f   r o   m     s u   i   t f      o   r     a n     y     i n   j   u   r y w     h i c h     m a y
                          r   e   s   u   l   t       f   r o   m     t h   e     a c    t   i   v i t     i   e s     o   f     s u c   h
                          g   o   v   e   r   n   m   e   n t   a   l e     n   t i t    i   e   s w       h   e r e   i   n     s u c   h
                          g   o   v   e   r   n   m   e   n t   a   l e     n   t i t    i   e   s a       r   e e     n   g   a g e d     i n     t h e
                          e   x   e   r   c   i   s   e     a   n   d d     i   s c h    a   r   g e       o   f a     n   y     o f     t h e i   r
                          f   u   n   c   t   i   o   n   s ,       g o v   e   r n m    e   n   t a l         o r     p   r   o p r i   e t a r   y .


                                                                                      2 9 - 2 0 - 2 0 2 ( a )

                          I m m u n i t y                     f r o m s u i t o f a l l g o v e r n m e n t a l
                          e n t i t i e s                     i s r e m o v e d f o r i n j u r i e s r e s u l t i n g
                          f r o m t h e                       n e g l i g e n t o p e r a t i o n b y a n y e m p l o y e e

                                                                                                       5
                        o f         a m o t o r v e h i c l e o r o t h e r e q u i p m e n t                                           w h i l e
                        i n         t h e s c o p e o f h i s e m p l o y m e n t .



P r e s u m a b l y         f i n d i n g             t h a t       R o d n e y       P a r t o n           h a d       n o t       b e e n     a c t i n g       w i t h i n

“ t h e     s c o p e       o f         h i s       e m p l o y m e n t ”           a t       t h e     t i m e         o f     t h e       a c c i d e n t ,       t h e

t r i a l     c o u r t         g r a n t e d           t h e       C i t y ’ s       m o t i o n           a n d       d i s m i s s e d           t h e

p l a i n t i f f s ’           c a s e         i n     i t s       e n t i r e t y .



                                                                                      I I .



                        W e         r e v i e w         t h e       t r i a l       c o u r t ’ s           g r a n t         o f     s u m m a r y         j u d g m e n t

u n d e r     t h e     s t a n d a r d               o f     R u l e     5 6 . 0 4 ,             T e n n . R . C i v . P . ,               w h i c h       p r o v i d e s

t h a t     s u m m a r y           j u d g m e n t           i s     a p p r o p r i a t e             w h e r e



                        t   h   e       p l e a d i n g s , d e p           o   s   i t   i   o   n s ,     a   n s   w e   r s t     o
                        i   n   t   e   r r o g a t o r i e s , a           n   d     a   d   m   i s s i   o   n s     o   n f i     l e   ,
                        t   o   g   e   t h e r w i t h t h e               a   f   f i   d   a   v i t s   ,     i   f     a n y ,     s   h o w
                        t   h   a   t     t h e r e i s n o g               e   n   u i   n   e     i s s   u   e     a s     t o     a n   y
                        m   a   t   e   r i a l f a c t a n d               t   h   a t       t   h e m     o   v i   n g     p a r   t y     i s
                        e   n   t   i   t l e d t o a j u d g               m   e   n t       a   s a       m   a t   t e   r o f       l   a w .



W h e n     r e v i e w i n g             a     g r a n t       o f     s u m m a r y             j u d g m e n t ,           a n     a p p e l l a t e         c o u r t

m u s t     d e c i d e         a n e w         i f     j u d g m e n t         i n       s u m m a r y           f a s h i o n         i s     a p p r o p r i a t e .

C o w d e n     v .     S o v r a n             B a n k / C e n t r a l             S o u t h ,         8 1 6         S . W . 2 d       7 4 1 ,       7 4 4     ( T e n n .

1 9 9 1 ) ;     G o n z a l e z               v .     A l m a n       C o n s t r .           C o . ,       8 5 7       S . W . 2 d         4 2 ,     4 4 - 4 5

( T e n n . A p p .         1 9 9 3 ) .               S i n c e       t h i s       d e t e r m i n a t i o n                 i n v o l v e s         a     q u e s t i o n

o f   l a w ,     t h e r e             i s     n o     p r e s u m p t i o n             o f       c o r r e c t n e s s             a s     t o     t h e     t r i a l

c o u r t ’ s     j u d g m e n t .                   H e m b r e e       v .       S t a t e ,         9 2 5         S . W . 2 d       5 1 3 ,       5 1 5     ( T e n n .

1 9 9 6 ) ;     G o n z a l e z ,               8 5 7       S . W . 2 d     a t       4 4 .




                                                                                          6
                          T h e       n o n m o v a n t         i s       e n t i t l e d         t o     t h e       b e n e f i t         o f     a n y       d o u b t .

B y r d     v .     H a l l ,         8 4 7       S . W . 2 d       2 0 8 ,       2 1 1     ( T e n n .         1 9 9 3 ) .           T h e       t r i a l       c o u r t

m u s t     “ t a k e         t h e     s t r o n g e s t           l e g i t i m a t e           v i e w       o f     t h e       e v i d e n c e         i n     f a v o r

o f     t h e     n o n m o v i n g           p a r t y ,       a l l o w         a l l     r e a s o n a b l e             i n f e r e n c e s           i n     f a v o r

o f     t h a t     p a r t y ,         a n d       d i s c a r d         a l l     c o u n t e r v a i l i n g               e v i d e n c e . ”               I d .     a t

2 1 0 - 1 1 .           A l l       f a c t s       s u p p o r t i n g           t h e     n o n m o v a n t ’ s             p o s i t i o n         m u s t       b e

a c c e p t e d         a s     t r u e .           I d .     a t     2 1 2 .         I t     i s       o n l y       w h e n       t h e     m a t e r i a l

f a c t s       a r e     n o t       i n     d i s p u t e         a n d       c o n c l u s i v e l y           s h o w         t h a t     t h e       m o v a n t       i s

e n t i t l e d         t o     a     j u d g m e n t         t h a t       a     t r i a l       c o u r t       i s       j u s t i f i e d         i n

d e p r i v i n g         a     c l a i m a n t         o f     i t s       r i g h t       t o     a     p l e n a r y           t r i a l .         I n       a l l

o t h e r       i n s t a n c e s ,           a     t r i a l       o n     t h e     m e r i t s         i s     n e c e s s a r y .               S u m m a r y

j u d g m e n t         “ i s       c l e a r l y       n o t       d e s i g n e d         t o     s e r v e         a s     a     s u b s t i t u t e           f o r

t h e     t r i a l       o f       g e n u i n e       a n d       m a t e r i a l         f a c t u a l         m a t t e r s . ”               I d .     a t     2 1 0 .




                                                                                      7
                                                                                      I I I .



                          “ G e n e r a l l y ,             w h e t h e r         a n        e m p l o y e e            i s     a c t i n g         w i t h i n         t h e

s c o p e       o f     h i s       o r     h e r     e m p l o y m e n t              i s      a     q u e s t i o n           o f       f a c t . . . ”

T e n n e s s e e         F a r m e r s         M u t .       I n s .         C o .      v .        A m e r i c a n           M u t .       L i a b i l i t y           I n s .

C o . ,     8 4 0       S . W . 2 d         9 3 3 ,     9 3 7       ( T e n n . A p p .               1 9 9 2 ) .             T h e       q u e s t i o n         b e f o r e

u s     r e g a r d i n g           t h e     c l a i m       a g a i n s t            t h e        C i t y       a r i s i n g           o u t     o f     R o d n e y

P a r t o n ’ s         n e g l i g e n t           d r i v i n g         i s     t h i s :           I s       t h e r e       a     f a c t u a l         d i s p u t e         i n

t h e     r e c o r d         a s     t o     w h e t h e r ,           a t     t h e        t i m e        o f       t h e     a c c i d e n t ,           P a r t o n         w a s

o p e r a t i n g         h i s       v e h i c l e         “ w h i l e         i n      t h e        s c o p e         o f     h i s       e m p l o y m e n t , ”             a s

t h a t     l a n g u a g e           i s     u s e d       i n     T . C . A .          §      2 9 - 2 0 - 2 0 2 ?                 I f     t h e r e       i s     a

g e n u i n e         i s s u e       o f     m a t e r i a l           f a c t        a s      t o     t h i s         c o n c e p t ,           t h e     C i t y       i s

n o t     e n t i t l e d           t o     s u m m a r y         j u d g m e n t .                 R u l e       5 6 . 0 4 ,         T e n n . R . C i v . P .                 I n

o r d e r       t o     d e t e r m i n e           t h i s       i s s u e ,          w e      m u s t         f i r s t       a d d r e s s         a     s p e c i f i c

u n d e r l y i n g           q u e s t i o n :         C a n       a     p o l i c e           o f f i c e r ,           w h o       i s     n o t       “ o n     t h e

c l o c k , ”         s t i l l       a c t     “ i n       t h e       s c o p e        o f        h i s       e m p l o y m e n t ”             u n d e r       T . C . A .         §

2 9 - 2 0 - 2 0 2 ?             O r ,       p u t     a n o t h e r           w a y ,        m u s t        a     p o l i c e         o f f i c e r         b e     o n     a n

o f f i c i a l         d u t y       s h i f t       i n     o r d e r         t o      b e        c o n s i d e r e d             a s     a c t i n g       “ i n       t h e

s c o p e       o f     h i s       e m p l o y m e n t ” ?               I d .



                          A f t e r         c a r e f u l         c o n s i d e r a t i o n                 o f       t h e s e       q u e s t i o n s ,           w e     a r e

o f     t h e     o p i n i o n           t h a t     a n     o f f i c e r            d o e s        n o t       n e c e s s a r i l y             h a v e       t o     b e     o n

a n     o f f i c i a l         s h i f t       o r     “ o n       t h e       c l o c k ”           t o       a c t     w i t h i n         t h e       s c o p e       o f

h i s     o r     h e r       e m p l o y m e n t .               C f .         H a s s e l l           v .       M e t r o p o l i t a n             G o v e r n m e n t

o f     N a s h v i l l e           a n d     D a v i d s o n           C o u n t y ,           1 9 9 4         W L     3 7 4 5 1 5         ( T e n n . A p p .

1 9 9 4 ) .           A c c o r d i n g         t o     t h e       n o t e d          t o r t        a u t h o r i t i e s ,               P r o s s e r         a n d

K e e t o n ,         t h e     p h r a s e         “ s c o p e         o f     t h e        e m p l o y m e n t ”

                                                                                         8
                                 r   e   f e r     s         t     o        t h o   s e      a c t s         w   h i c h          a r e              s o         c l   o s e l y
                                 c   o   n n e     c     t   e     d        w i t   h w      h a t t         h   e s e          r v a n t              i     s     e   m p l o y e d
                                 t   o     d o     ,       d a     n          s o     f a    i r l y         a   n d r          e a s o n            a b     l   y
                                 i   n   c i d     e n     l t     a          t o     i t    , t h a         t     t h e        y m a y                b     e     r   e g        a r d e d
                                 a   s     m e     t h     s o     d        , e     v e n      t h o u       g   h q u          i t e i              m p     r   o p   e r          o n e s ,
                                 o   f     c a     r r     n y     i        g o     u t      t h e o         b   j e c t        i v e s              o f         t h   e
                                 e   m   p l o     y m     t e     n        . . .   . I      t h a s             b e e n          s a i d              t     h   a t     i        n
                                 g   e   n e r     a l     h       t        e s     e r v    a n t ’ s           c o n d        u c t i              s       w   i t   h i        n t h e
                                 s   c   o p e       o f h                  i s     e m p    l o y m e       n   t i f            i t i              s       o   f     t h        e k i n d
                                 w   h   i c h       h e i                  s e     m p l    o y e d         t   o p e          r f o r m            ,       o   c c   u r        s
                                 s   u   b s t     a n t i a                l l y     w i    t h i n         t   h e a          u t h o r            i z     e   d     l i        m i t s o f
                                 t   i   m e       a n d s                  p a c   e ,      a n d i         s     a c t        u a t e d            ,       a   t     l e        a s t i n
                                 p   a   r t ,       b y a                    p u   r p o    s e t o             s e r v        e t h e                m     a   s t   e r        .



W .     P    A G E     K   E E T O N       E T         A L   . ,        P    R O S S E R     A N D     K    E E T O N         O N    T H E       L     A W       O F     T       O R T S     §       7 0       ( 5 t h        e d .

1 9 8 4 ) .                U n d e r             t h i s               d e f i n i t i o n ,                 w e        b e l i e v e                  t h a t               a      j u r y          c o u l d

r e a s o n a b l y                  c o n c l u d e                        t h a t        R o d n e y           P a r t o n              w a s              a c t i n g               w i t h i n             t h e

s c o p e            o f     h i s         e m p l o y m e n t                        w h e n        h e         p u r s u e d               t h e               b r o w n             v e h i c l e .

T y p i c a l l y ,                  t h e         p u r s u i t                    a n d      d e t e n t i o n                    o f      a         t r a f f i c                   v i o l a t o r             b y        a

l a w         e n f o r c e m e n t                      o f f i c e r                - -      r e g a r d l e s s                    o f            w h e t h e r                  t h a t          o f f i c e r            i s

o n         d u t y        - -       i s         a n         a c t i v i t y                 t h a t         i s        a r g u a b l y                      “ c l o s e l y                     c o n n e c t e d

w i t h ” ,            o r       a t       l e a s t                   “ f a i r l y           a n d         r e a s o n a b l y                       i n c i d e n t a l                         t o , ”       h i s        o r

h e r         j o b        d u t i e s .                     I d .              I n        t h i s         i n s t a n c e ,                 R o d n e y                     P a r t o n ’ s               a c t i o n s

i n         p u r s u i n g              t h e           b r o w n              c a r        w e r e         a r g u a b l y                 t a k e n                 f o r           t h e         p u r p o s e            o f

f u r t h e r i n g                  t h e         o b j e c t i v e s                       o f     h i s           e m p l o y m e n t ;                         i n            a d d i t i o n ,              t h e

p u r s u i t              a p p e a r s                 t o           h a v e        b e e n        “ a c t u a t e d ,                     a t             l e a s t               i n         p a r t ,       b y      a

p u r p o s e              t o       s e r v e               t h e            m a s t e r . ”                I d .              T h i s              m a y         b e            t h e          c a s e

i r r e s p e c t i v e                    o f           t h e              f a c t        t h a t         h e       w a s          n o t            “ o n         t h e             c l o c k ”           o r
                                                                                                                          3
d r i v i n g              a n       o f f i c i a l                        p o l i c e        v e h i c l e .                       T h e r e f o r e ,                           u n d e r           t h e       f a c t s

o f         t h i s        c a s e ,             w e         f i n d            t h a t        a     m a t e r i a l                  f a c t u a l                    i s s u e                 e x i s t s        a s       t o

w h e t h e r              R o d n e y             P a r t o n                  w a s        a c t i n g             w i t h i n             t h e               s c o p e             o f         h i s

                3
            T . C . A . § 2 9 - 2 0 - 2 0 2 d o e s n o t c o n d i t i o n w a i v e r o f i m m u n i t y o n a f i n d i n g
t h a t t h e e m p l o y e e w a s o p e r a t i n g t h e g o v e r n m e n t a l e n t i t y ’ s m o t o r v e h i c l e ; i t
m e r e l y r e f e r s t o t h e n e g l i g e n t o p e r a t i o n o f a m o t o r v e h i c l e .       I d .

                                                                                                                 9
e m p l o y m e n t                                  a t      t h e               t i m e           o f              t h e               a c c i d e n t .                                 A c c o r d i n g l y ,                          w e            h o l d

t h a t               s u m m a r y                         j u d g m e n t                       a s          t o          t h i s                    a s p e c t                   o f          t h e               p l a i n t i f f s ’                            c l a i m
                                                                                  4
w a s             i n a p p r o p r i a t e .



                                                                                                                                                I V .



                                             W e            n e x t               c o n s i d e r                      t h e                    p l a i n t i f f s ’                             c l a i m                 o f      n e g l i g e n t

c o n d u c t                        b y             J a m e s               C a r i c o ,                     t h e                M a r y v i l l e                             o f f i c e r                       w h o       i n v e s t i g a t e d

t h e             a c c i d e n t .                              A s              i n d i c a t e d                         e a r l i e r ,                                t h e           p l a i n t i f f s                       a l l e g e                       t h a t

t h e             C i t y                i s           l i a b l e                    f o r         a l l o w i n g                               o n e              o f          i t s           o w n               o f f i c e r s                t o

i n v e s t i g a t e                                  t h e           a c c i d e n t .                               T h e y                    a l s o                  c o n t e n d                  t h a t              t h e        C i t y                    s h o u l d

b e          h e l d                 l i a b l e                 f o r                C a r i c o ’ s                       n e g l i g e n c e                                   i n          p r e p a r i n g                     t h e           a c c i d e n t

r e p o r t ,                        a n d             f o r           c o n c e a l i n g                             R o d n e y                           P a r t o n ’ s                      w r o n g f u l                    c o n d u c t                         b y

f a i l i n g                        t o             c o r r e c t                    t h e         e r r o r s                          c o n t a i n e d                           i n          t h e               r e p o r t .                  A c c o r d i n g

t o          t h e              p l a i n t i f f s ,                                 t h e         r e p o r t                          r e s u l t e d                          i n          a d v e r s e                   p u b l i c i t y                           a n d

e c o n o m i c                          h a r m              t o            O l y m p i a                     a f t e r                        i t          w a s           c i t e d               i n              a n      a r t i c l e                  i n            a

l o c a l                 n e w s p a p e r                            a r t i c l e .



                                             W e            a g r e e                 w i t h           t h e               C i t y ’ s                        a s s e r t i o n                          t h a t              t h e        p l a i n t i f f s

h a v e               f a i l e d                      t o       e s t a b l i s h                             t h e                e x i s t e n c e                             o f          a n y             d u t y          o w e d            t h e m                 b y




                      4
                        I n          s o       h     o l    d i n    g ,          w e         r e j e c    t         t h    e           C i     t y    ’ s         a r     g u    m e n    t       t h   a t          t h e      p l a    i n t    i f     f s     ’
c   o   m   p l   a   i  n t          d i    d        n o    t s      u f     f    i c    i    e n t l y         a    v e       r        t h     a t      P    a    r t     o n      h a       d a c      t e     d      w i   t h i n       t h    e       s c        o p e       o f
h   i   s     e   m   p  l o     y    m e    n t      .        W e       b    e    l i    e    v e t h         a t    ,         f   a    i r     l y      c    o    n s     t r    u e d       , t h      e       c    o m p   l a i n     t s      u f     f i        c i e n     t l y
a   l   l   e g   e   s     t    h    a t        R    o d    n e y       P    a    r t    o    n w a s           a    c t       i   n    g       w i    t h    i    n       t h    e s         c o p e       o    f      h i   s e m       p l o    y m     e n        t   a t
t   h   e     t   i   m  e       o    f      t h      e      a c c    i d     e    n t    .        L i k       e w    i s       e   ,       w    e      d i    s    a g     r e    e w         i t h      t h     e      C i   t y ’ s       c o    n t     e n        t i o n
t   h   a   t     t   h  e       p    l a    i n      t i    f f s       f    a    i l    e    d t o           c o    n t       r   a    d i     c t      e    v    i d     e n    c e         o f f e    r e     d      b y      t h e      C i    t y        s       h o w i     n g
t   h   a   t     R   o  d n     e    y      P a      r t    o n      d i     d       n   o    t a c t           w    i t       h   i    n       t h    e      s    c o     p e      o f         h i s       e    m    p l o   y m e n     t .         T    h e          r e c     o r d
c   o   n   t a   i   n  s       s    u f    f i      c i    e n t       e    v    i d    e    n c e -         -      f o       r        e x     a m    p l    e    ,       i n      t h       e d e      p o     s    i t i   o n s       o f      R o     d n        e y
P   a   r   t o   n      a n     d       T   o n      y      P a r    t o     n       a   n    d t h e           a    f f       i   d    a v     i t      o    f       K    e v    i n         C l e n    e d     o    n ,     a p a       r e n    t       o f          o n e       o f
t   h   e     c   h   i l d      r    e n        i    n      t h e       v    a    n      -    - t o           r a    i s       e        a       q u    e s    t    i o     n      o f         m a t e    r i     a    l f     a c t       a s      t o        t       h a t
i   s   s   u e   .

                                                                                                                                                 10
t h e           C i t y             i n            t h i s                 r e g a r d .               G e n e r a l l y                                           s p e a k i n g ,                    t h e            e x i s t e n c e                              o f        a

d u t y



                                        i    s       a q u                 e s t i o       n     o f l                 aw f o                          r       t h    e       c o u r       t      w h i        c   h
                                        r    e     q u i r e               s c o n         s   i d e r a               ti o n                          o f       w    h e     t h e r            “ s u c        h     a
                                        r    e     l a t i o               n e x i         s   t s b e                 tw e e n                          t     h e      p     a r t i       e    s t h          a   t t h e
                                        c    o     m m u n i               t y w i         l   l i m p                 os e a                            l     e g    a l       o b l       i    g a t i        o   n u p o n
                                        o    n     e f o r                   t h e         b   e n e f i               t  o f                          o t     h e    r s       - -         o    r , m          o   r e
                                        s    i     m p l y ,                 w h e t       h   e r t h                 e  i n t                        e r     e s    t       o f t         h    e p l          a   i n t i f f
                                        w    h     i c h h                 a s s u         f   f e r e d                i n v a                        s i     o n      w     a s e         n    t i t l        e   d t o
                                        l    e     g a l p                 r o t e c       t   i o n a                 t t h e                           h     a n    d s       o f         t    h e
                                        d    e     f e n d a               n t . ”



C o l n             v .           C i t y                o f             S a v a n n a h ,             9 6 6                       S . W . 2 d                        3 4 ,        3 9           ( T e n n .                    1 9 9 8 ) ( c i t i n g

B r a d s h a w                      v .           D a n i e l ,                     8 5 4       S . W . 2 d                             8 6 5 ,                   8 6 9         ( T e n n .                  1 9 9 3 ) ) .                           I n           t h i s

i n s t a n c e ,                       t h e                c i r c u m s t a n c e s                                 s u r r o u n d i n g                                     t h e           i n v e s t i g a t i o n                                     o f           t h e

a c c i d e n t                     d o            n o t                 g i v e        r i s e        t o                     a n y                   d u t y           w h i c h               i n u r e s                    t o       t h e                b e n e f i t

o f          t h e           p l a i n t i f f s                               o r      w h i c h ,                    i f               b r e a c h e d                         b y        t h e             C i t y ,               w o u l d
                                                                                                                       5
w a r r a n t                     a n        a w a r d                     o f       d a m a g e s .



                                        I n              a        n e g l i g e n c e                  a c t i o n                                     w h e r e              t h e         d i s p o s i t i v e                             i s s u e                      i s       a

q u e s t i o n                     o f            l a w                 - -     s u c h         a s           t h e                     e x i s t e n c e                         o r           n o n - e x i s t e n c e                                     o f           a

d u t y             - -           a n        a w a r d                     o f       s u m m a r y                     j u d g m e n t                                i s        p r o p e r .                      M a r r               v .

M o n t g o m e r y                          E l e v a t o r                         C o . ,       9 2 2                       S . W . 2 d                         5 2 6 ,         5 2 9              ( T e n n . A p p .                             1 9 9 5 ) .



                    5
                      T h    e       p l a       i n     t i     f f     s ’ r       e l i a n c e       o     n               E z     e l     l           v .       C o c    k r e l    l ,         9 0 2       S .    W .     2 d       3 9     4         ( T     e n     n .
1   9   9   5 ) ,      w i       t h r e          s p     e c     t       t o t       h i s i s s      u e                 i    s       m i        s   p    l a    c e d .         E z    e l    l      i n    v o l     v e     s t       h e          p    u b     l i     c
d   u   t   y d     o c t        r i n e ,           w    h i     c h       “ s h     i e l d s a          p       u       b    l i     c          e   m    p l    o y e e       f r o    m      s    u i t    s f       o r        i n    j u        r i    e s        t    h a t
a   r   e     c a   u s e        d b y            t h     e       p u     b l i c       e m p l o y    e e         ’       s       b    r e        a   c    h      o f a         d u t    y      o    w e d       t o       t    h e       p u        b l    i c        a    t
l   a   r   g e .   ”            I d . a          t       3 9     7 .         I n       E z e l l ,        t       h       e       S    u p        r   e    m e       C o u    r t h      e l    d      t h    a t       a       “ s p     e c        i a    l       d u     t y ”
e   x   c   e p t   i o n          t o t          h e        p    u b     l i c       d u t y d o      c t         r       i    n e        e       x   i    s t    s w h       e r e      “ 1    )      o f    f i c     i a     l s ,        b       y      t h     e i     r
a   c   t   i o n   s ,          a f f i r        m a     t i     v e     l y u       n d e r t a k    e           t       o       p    r o        t   e    c t       t h e      p l a    i n    t    i f f    , a       n d        t h    e          p l    a i     n t     i f f
r   e   l   i e s      u p       o n t h          e       u n     d e     r t a k     i n g ; 2 )          a               s    t a     t u        t   e       s   p e c i     f i c a    l l    y      p r    o v i     d e     s f       o r          a       c    a u     s e o f
a   c   t   i o n      a g       a i n s t           a    n       o f     f i c i     a l o r m        u n         i       c    i p     a l        i   t    y      f o r       i n j u    r i    e    s r      e s u     l t     i n g        t       o      a
p   a   r   t i c   u l a        r c l a          s s        o    f       i n d i     v i d u a l s    ,           o       f       w    h i        c   h       t   h e p       l a i n    t i    f    f i      s a          m    e m b     e r        ,      f r     o m
f   a   i   l u r   e t          o e n f          o r     c e        c    e r t a     i n l a w s      ;           o       r       3    )          t   h    e      p l a i     n t i f    f      a    l l e    g e s        a       c a    u s        e      o f       a c t i o n
i   n   v   o l v   i n g          i n t e        n t     ,       m a     l i c e     , o r r e        c k         l       e    s s        m       i   s    c o    n d u c     t . ”         I   d    . a      t 4       0 2     .         T h        e      f a     c t s o f
t   h   i   s c     a s e          d o n          o t        b    r i     n g i       t w i t h i      n           t       h    e       “ s        p   e    c i    a l d       u t y ”       e   x    c e p    t i o     n .

                                                                                                                                           11
H a v i n g     d e t e r m i n e d     t h a t   t h e r e     i s   n o     d u t y     “ r u n n i n g ”     t o   t h e

p l a i n t i f f s ,     w e   h o l d     t h a t   t h e     t r i a l     c o u r t     c o r r e c t l y     g r a n t e d

s u m m a r y     j u d g m e n t     a s   t o   t h i s     p o r t i o n     o f     t h e   p l a i n t i f f s ’     c a u s e   o f

a c t i o n .




                                                                      12
                                                                                          V .



                        A s       n o t e d         a b o v e ,       t h e         t r i a l             c o u r t             a l s o           d i s m i s s e d               t h e

i n d i v i d u a l         c l a i m s         o f       p l a i n t i f f s              D u n n            a n d         E v e r h a r t ,                   w h o       s o u g h t

d a m a g e s       f o r       t h e i r       a l l e g e d         e m o t i o n a l                   d i s t r e s s ,                   p s y c h o l o g i c a l                   h a r m ,

a n d     e c o n o m i c         l o s s .           T h e     S u p r e m e              C o u r t              h a s         r e c e n t l y                 h e l d       t h a t       i n

o r d e r     t o     r e c o v e r           f o r       e m o t i o n a l           i n j u r i e s                   s u s t a i n e d                     a s     a     r e s u l t       o f

i n j u r y     t o     a       t h i r d       p e r s o n ,         a       p l a i n t i f f                   m u s t           e s t a b l i s h ,                   a m o n g       o t h e r

t h i n g s ,       t h a t       h i s       o r     h e r     e m o t i o n a l                   i n j u r y             w a s         a       p r o x i m a t e               a n d

f o r e s e e a b l e           r e s u l t         o f     t h e     d e f e n d a n t ’ s                       n e g l i g e n c e .                         R a m s e y         v .

B e a v e r s ,       9 3 1       S . W . 2 d         5 2 7 ,       5 3 1         ( T e n n .             1 9 9 6 ) .                 T h e           C o u r t           f u r t h e r

h e l d     t h a t ,       w i t h         r e g a r d       t o     e s t a b l i s h i n g                         f o r e s e e a b i l i t y ,



                        [   t   ] h   e     p l a   i n t i   f f ’ s         p   h y s    i    c   a l       l   o   c a   t   i   o n       a   t     t h e
                        t   i   m e       o f t     h e e     v e n t         o   r a      c    c   i d   e   n   t     a   n   d     a   w   a   r   e n e s s
                        o   f     t   h   e a c     c i d e   n t a       r   e     e s    s    e   n t   i   a   l     f   a   c   t o   r   s   .
                        O   b   v i   o   u s l y   , i t       i s       m   o   r e      f    o   r e   s   e   e   a b   l   e     t   h   a   t       o n   e
                        w   i   t n   e   s s i n   g o r       h a v     i   n   g a           s   e n   s   o   r   y     o   b   s e   r   v   a   t   i o   n     o f
                        t   h   e     e   v e n t     w i l   l s u       f   f   e r      e    f   f e   c   t   s     f   r   o   m     i   t   .   .   . .
                        T   h   u s   ,     [ a ]     p l a   i n t i     f   f     m u    s    t     e   s   t   a   b l   i   s   h     s   u   f   f   i c   i e n t
                        p   r   o x   i   m i t y     t o     t h e       i   n   j u r    y    -   p r   o   d   u   c i   n   g     e   v   e   n   t     t   o
                        a   l   l o   w     s e n   s o r y     o b s     e   r   v a t    i    o   n     b   y       [ t   h   e   ]     p   l   a   i   n t   i f f .



I d .       ( F o o t n o t e             o m i t t e d ) .           I n         t h i s           c a s e ,           b o t h           D u n n             a n d       E v e r h a r t

t e s t i f i e d       i n       t h e i r         d e p o s i t i o n s             t h a t             t h e y           h a d         n o t           w i t n e s s e d           o r

b e e n     p r e s e n t         d u r i n g         t h e     a c c i d e n t .                       U n d e r           t h e s e             c i r c u m s t a n c e s ,

t h e y     c a n n o t         “ e s t a b l i s h           s u f f i c i e n t                   p r o x i m i t y ”                   t o         t h e         e v e n t       t h a t

a l l e g e d l y       c a u s e d           t h e i r       i n j u r i e s .                     I d .             T h u s ,           t h e           t r i a l         c o u r t

c o r r e c t l y       g r a n t e d           s u m m a r y         j u d g m e n t                   a s       t o       t h e i r             c l a i m s             f o r

e m o t i o n a l       a n d         p s y c h o l o g i c a l               d a m a g e s               a r i s i n g               o u t           o f       t h e       a c c i d e n t .




                                                                                          13
                          D u n n       a n d       E v e r h a r t         a r g u e       i n     t h e i r         b r i e f       t h a t       i n     a d d i t i o n

t o     e m o t i o n a l         a n d       p s y c h o l o g i c a l               i n j u r i e s ,         t h e y       s u f f e r e d         “ p h y s i c a l

m a n i f e s t a t i o n s             o f     s t r e s s - r e l a t e d               a n d     a n x i e t y - r e l a t e d               i n j u r i e s         a s

a     r e s u l t     o f       t h e     a c c i d e n t ,             t h e     p o l i c e       r e p o r t         a n d       m e d i a       c o v e r a g e

a n d     t h e     s u b s e q u e n t             a c t i o n s         o f     t h e     M a r y v i l l e           P o l i c e         D e p a r t m e n t . ”

S p e c i f i c a l l y ,           D u n n         a n d       E v e r h a r t         a t t r i b u t e           t h e     d a m a g e s         a l l e g e d l y

s u s t a i n e d         b y     t h e       c o r p o r a t i o n             t o     a d v e r s e         p u b l i c i t y         r e s u l t i n g           f r o m

t h e     p u b l i c a t i o n           o f       a     n e w s p a p e r           a r t i c l e       b a s e d         o n     J a m e s       C a r i c o ’ s

a c c i d e n t       r e p o r t .             W e       f i n d       t h i s       a r g u m e n t         t o     b e     w i t h o u t         m e r i t .         A s

w e     h a v e     p r e v i o u s l y             e x p l a i n e d ,           t h e     p l a i n t i f f s             h a v e     n o t       e s t a b l i s h e d

t h e     e x i s t e n c e         o f       a n y       d u t y       o w e d       t h e m     b y     C a r i c o .             F u r t h e r m o r e ,           a n y

c l a i m s       b a s e d       o n     a l l e g e d           e c o n o m i c         d a m a g e         t o     O l y m p i a         a r i s i n g       o u t     o f

n e g a t i v e       p u b l i c i t y             a r e       t h e     c l a i m s       o f     t h e       c o r p o r a t i o n ,             n o t     o f

s h a r e h o l d e r s           D u n n       a n d       E v e r h a r t           i n d i v i d u a l l y .



                          W e     t h e r e f o r e             f i n d     t h a t       t h e     t r i a l         c o u r t       c o r r e c t l y

g r a n t e d       s u m m a r y         j u d g m e n t           i n     f a v o r       o f     t h e       C i t y       a s     t o     t h e

i n d i v i d u a l         c l a i m s         o f       D u n n       a n d     E v e r h a r t .



                          T h e     t r i a l           c o u r t       a l s o       d i s m i s s e d         t h e       c l a i m s       o f     p l a i n t i f f

M u r p h y ,       w h o       s o u g h t         r e c o v e r y         f o r       h e r     p h y s i c a l           i n j u r i e s         s u s t a i n e d

i n     t h e     a c c i d e n t ,           a s       w e l l     a s     f o r       “ e m o t i o n a l           a n d       p s y c h o l o g i c a l

h a r m . ”         A s     t o     t h e s e           c l a i m s ,       w e       f i n d     t h a t       t h e       C i t y     w a s       n o t

e n t i t l e d       t o       s u m m a r y           j u d g m e n t .             U n l i k e       D u n n       a n d       E v e r h a r t ,         M u r p h y

- -     t h e     d r i v e r       o f       t h e       v a n     - -     w a s       d i r e c t l y         i n v o l v e d         i n     t h e

c o l l i s i o n         a n d     s u f f e r e d             p h y s i c a l         i n j u r i e s         a s     a     r e s u l t .           W e     h a v e

p r e v i o u s l y         f o u n d         t h a t       a     g e n u i n e         i s s u e       o f     m a t e r i a l         f a c t       e x i s t s       a s

                                                                                       14
t o     w h e t h e r       R o d n e y       P a r t o n         w a s     a c t i n g         w i t h i n         t h e     s c o p e       o f       h i s

e m p l o y m e n t         a t     t h e     t i m e       o f     t h e       a c c i d e n t .             T h e r e f o r e ,           s u m m a r y

j u d g m e n t       o n     M u r p h y ’ s         i n d i v i d u a l            c l a i m        t h a t       t h e     C i t y       i s     l i a b l e         f o r

R o d n e y       P a r t o n ’ s         a c t i o n s       i s       i n a p p r o p r i a t e .



                                                                                   V I .



                        T h e       p l a i n t i f f s           f u r t h e r          a l l e g e        t h a t       t h e     C i t y       w a s

n e g l i g e n t       i n       t h e     h i r i n g ,         t r a i n i n g           a n d     s u p e r v i s i o n           o f     C a r i c o         a n d

R o d n e y       P a r t o n .           H o w e v e r ,         t h e     p l a i n t i f f s             d o     n o t     s u p p o r t         t h i s

p o s i t i o n       w i t h       a n y     a u t h o r i t y ,           a s      r e q u i r e d          b y     R u l e       2 7 ( a ) ,         T . R . A . P .

A c c o r d i n g l y ,           t h i s     i s s u e       i s       w a i v e d .           I d . ;       s e e       R a m p y     v .       I C I

A c r y l i c s ,       I n c . ,         8 9 8     S . W . 2 d         1 9 6 ,      2 1 0      ( T e n n . A p p .           1 9 9 4 ) .           E v e n       i f     w e

w e r e     t o     c o n s i d e r         t h i s       a r g u m e n t ,          w e      h a v e       a l r e a d y         f o u n d       t h a t       t h e

p l a i n t i f f s         f a i l e d       t o     e s t a b l i s h            a n y      d u t y       t o     t h e     p l a i n t i f f s           o n     t h e

p a r t     o f     t h e     C i t y       w i t h       r e g a r d       t o      t h e      a c t i o n s         o f     C a r i c o ;

f u r t h e r m o r e ,           w i t h     r e g a r d         t o     P a r t o n ,         w e       a r e     o f     t h e     o p i n i o n         t h a t

t h e     r e c o r d       d o e s       n o t     m a k e       o u t     a      c a u s e        o f     a c t i o n       f o r     n e g l i g e n t

h i r i n g ,       t r a i n i n g         o r     s u p e r v i s i o n .



                                                                                  V I I .



                        F i n a l l y ,           t h e     p l a i n t i f f s             a s s e r t       t h a t       t h e     C i t y       v i o l a t e d

t h e i r     d u e     p r o c e s s         r i g h t s         u n d e r        t h e      T e n n e s s e e           C o n s t i t u t i o n           b y

d e n y i n g       t h e i r       “ r i g h t       o f     a c c e s s          t o      t h e     c o u r t       s y s t e m . ”             I n     t h i s

c o n t e x t ,       t h e y       c o n t e n d         t h a t       t h e      C i t y      “ e i t h e r         r e c k l e s s l y           o r

d e l i b e r a t e l y           c o n c e a l e d         i n f o r m a t i o n             r e g a r d i n g           t h e i r     o w n       e m p l o y e e ,

                                                                                    15
R o d     P a r t o n ,       a n d     a l s o     c o n c e a l e d           t h e       i d e n t i t y       o f     t h e       d r i v e r       o f       t h e

p u r s u e d       c a r . ”         S p e c i f i c a l l y ,           t h e     p l a i n t i f f s           a r g u e       t h a t       M a r y v i l l e

C h i e f     o f     P o l i c e       T e r r y     N i c h o l s         f a i l e d         t o     d i s c l o s e         t h e     i d e n t i t y           o f

t h e     d r i v e r     o f     t h e       b r o w n     c a r ,       a n d     t h a t       t h e       C i t y     i m p r o p e r l y           e r a s e d

c e r t a i n       v i d e o t a p e s         m a d e     d u r i n g         t h e       i n v e s t i g a t i o n           o f     t h e       a c c i d e n t .



                        A s     n o t e d       e a r l i e r ,         t h e     p l a i n t i f f s           d i s m i s s e d         t h e i r

f e d e r a l       c i v i l     r i g h t s       c l a i m s         w h e n     t h i s       m a t t e r         w a s     p e n d i n g         i n

f e d e r a l       c o u r t .         T h e     a g r e e d         o r d e r     d i s m i s s i n g           t h i s       c a s e       i n     t h a t

v e n u e     c o n t a i n s         t h e     f o l l o w i n g         s t a t e m e n t :



                        T h e p a r t i e s a g r e e t h a t                       a n y f e d e r a l c l a i m s
                        h a v e b e e n d i s m i s s e d b y                       A m e n d i n g t h e C o m p l a i n t
                        i n t h i s a c t i o n .



T h e     f e d e r a l       c o u r t       r e m a n d e d         t h i s     a c t i o n         b a c k     t o     s t a t e       c o u r t         b a s e d

u p o n     i t s     d e t e r m i n a t i o n           t h a t       t h e     p l a i n t i f f s           h a d     a b a n d o n e d           t h e i r

f e d e r a l       c l a i m s .         W e     f i n d     a n d       h o l d       t h a t       t h e     p l a i n t i f f s           g a v e       u p

t h e s e     f e d e r a l       c l a i m s ,       w i t h         p r e j u d i c e ,         i n     o r d e r       t o     a v o i d

l i t i g a t i n g       t h e s e       m a t t e r s       i n       f e d e r a l         c o u r t .         P u r s u i t         o f     t h o s e

c l a i m s     n o w     i n     t h i s       s t a t e     c o u r t         a c t i o n       i s     t o t a l l y         a t     v a r i a n c e           w i t h

t h e     a c t i o n     t a k e n       b y     t h e m     i n       f e d e r a l         c o u r t .         T h o s e       c l a i m s         a r e       n o

l o n g e r     v i a b l e .



                        T h e     p l a i n t i f f s         a r g u e         t h a t       t h e y     s u b s e q u e n t l y             a m e n d e d

t h e i r     c o m p l a i n t         t o     a s s e r t       a     s e p a r a t e         c a u s e       o f     a c t i o n       u n d e r         t h e

T e n n e s s e e       C o n s t i t u t i o n .             H o w e v e r ,           a     r e v i e w       o f     t h e     r e c o r d         r e v e a l s

t h a t     n e i t h e r       t h e     m o t i o n       t o       a m e n d     n o r       t h e     a m e n d e d         c o m p l a i n t           a r e       i n

                                                                                  16
                                                                                                                          6
t h e        r e c o r d          c e r t i f i e d                       t o         t h i s               c o u r t .           B y       t h e          s a m e             t o k e n ,          t h e

r e c o r d          d o e s        n o t       c o n t a i n                         a n            o r d e r        a l l o w i n g           a n        a m e n d m e n t                  t o      a s s e r t

a       c l a i m        u n d e r        t h e               T e n n e s s e e                        C o n s t i t u t i o n .                    T h e             r e c o r d           s i m p l y           d o e s

n o t        s u b s t a n t i a t e                  t h e               p l a i n t i f f s ’                       c l a i m         t h a t        a n            a l l e g e d           v i o l a t i o n

o f        t h e     T e n n e s s e e                C o n s t i t u t i o n                                 w a s     e v e r         a   p a r t             o f          t h i s        l a w s u i t .

A c c o r d i n g l y ,                w e      f i n d                   n o         b a s i s               f o r     h o l d i n g           t h a t               s u c h         a     c l a i m

s u r v i v e s            t h e       C i t y ’ s                 m o t i o n                       f o r       s u m m a r y          j u d g m e n t .                       T h e       C i t y         c a n n o t

b e        f a u l t e d          f o r      n o t              n e g a t i n g                        w h a t        w a s     n o t       t h e r e                 t o       b e       n e g a t e d .             A

c l a i m          u n d e r        t h e       T e n n e s s e e                              C o n s t i t u t i o n                  w a s       n o t             b e f o r e           t h e      t r i a l

c o u r t          a n d     i s       n o t          n o w               b e f o r e                  u s .



                                                                                                              V I I I .



                             I t       r e s u l t s                      t h a t              t h e          t r i a l       c o u r t ’ s            g r a n t                o f       s u m m a r y

j u d g m e n t            a s      t o      O l y m p i a ’ s                           a n d              M u r p h y ’ s        c l a i m s             t h a t              t h e       C i t y         i s

l i a b l e          f o r        R o d n e y                 P a r t o n ’ s                        a c t i o n s        i s      v a c a t e d .                      T h e         t r i a l        c o u r t ’ s

g r a n t          o f     s u m m a r y              j u d g m e n t                          i n          f a v o r     o f      t h e        C i t y               a s       t o       a l l

r e m a i n i n g            c l a i m s              o f          t h e              p l a i n t i f f s                 i s      a f f i r m e d .                         C o s t s        o n      a p p e a l

a r e        t a x e d       t o       t h e          a p p e l l e e .                                T h i s        c a s e      i s      r e m a n d e d                     t o       t h e     t r i a l

c o u r t          f o r     s u c h         f u r t h e r                        p r o c e e d i n g s                   a s      a r e        n e c e s s a r y ,                       c o n s i s t e n t

w i t h        t h i s       o p i n i o n .



                                                                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                          C h a r l e s D . S u s a n o , J r . , J .



               6
                  T h e p l      a i n t i f   f s    ’         b r i     e f         s t    a t     e s       t h a t a c o p y o f t              h e        m o    t i    o n t o a        m e n d i s
a   t   t a c h e d a s a         n e x h i     b i       t   .       H    o w    e    v e    r ,       t    h e a c t u a l d o c u m e n           t     a    t t    a c    h e d t o        t h e b r i e f i s
t   h   e p l a i n t i f f       s ’ R e s     p o       n   s e t        o      P    e t    i t     i o    n f o r R e m o v a l .     A           l t   h    o u    g h      r e f e r e    n c e t o t h e
m   o   t i o n t o a m e         n d i s       m a       d   e i n           t   h    i s       p    l e    a d i n g , i t d o e s n o             t     c    o n    t a    i n a c o        p y o f t h e
m   o   t i o n t o a m e         n d , n o     r         c   a n i        t      b    e      f o     u n    d e l s e w h e r e i n t h             e     r    e c    o r    d .

                                                                                                                  17
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                  18